Citation Nr: 1619623	
Decision Date: 05/16/16    Archive Date: 05/27/16

DOCKET NO.  10-30 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1. Entitlement to service connection for hemorrhoids.

2. Entitlement to service connection for high cholesterol, claimed as secondary to service-connected bilateral Achilles tendonitis.

3. Entitlement to service connection for hyperlipidemia, claimed as secondary to service-connected bilateral Achilles tendonitis.

4. Entitlement to service connection for cyst on the right foot.

5. Entitlement to service connection for bilateral pes cavus.

6. Entitlement to service connection for allergic sinusitis.

7. Entitlement to service connection for degenerative changes of the first metatarsal of the right foot.

8. Entitlement to service connection for degenerative changes of the first metatarsal of the left foot.

9. Whether new and material evidence has been received to reopen a claim of service connection for conjunctivitis.

10. Entitlement to service connection for conjunctivitis.

11. Whether new and material evidence has been received to reopen a claim of service connection for residuals of an anterior left thigh muscle strain.

12. Entitlement to a temporary total rating for service-connected right Achilles tendonitis, based on the need for surgical or other treatment necessitating convalescence.

13. Entitlement to service connection for herniated discs of the cervical spine, C4-7, with degenerative arthritis.

14. Entitlement to service connection for hypertension, claimed as secondary to service-connected bilateral Achilles tendonitis.

15. Entitlement to service connection for an acquired psychiatric disorder, to include depression, claimed as secondary to service-connected bilateral Achilles tendonitis.  

16. Entitlement to service connection for gastritis, claimed as secondary to service-connected bilateral Achilles tendonitis.

17. Entitlement to service connection for Barrett's esophagus, claimed as secondary to service-connected bilateral Achilles tendonitis. 

18. Entitlement to service connection for a right knee disability, claimed as secondary to service-connected bilateral Achilles tendonitis.

19.  Entitlement to service connection for a left knee disability, claimed as secondary to service-connected bilateral Achilles tendonitis.

20. Entitlement to a rating in excess of 10 percent for service-connected right Achilles tendonitis.

21. Entitlement to a rating in excess of 10 percent for service-connected left Achilles tendonitis.

22. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

23. Entitlement to special monthly compensation (SMC) for the loss of use of both feet.

24. Entitlement to financial assistance for the purchase of an automobile and adaptive equipment or adaptive equipment only.


(The issue of entitlement to additional reimbursement for medical treatment denied under the Foreign Medical Program based on services rendered from January 2004 to December 2009 in the Republic of Poland, is the subject of a separate decision by the Board of Veterans' Appeals.)


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Ishizawar, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from April 1989 to November 1990.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a July 2006 and October 2006 rating decisions of the Pittsburgh, Pennsylvania Department of Veterans Affairs (VA) Regional Office (RO).  

In a July 2007 Board decision, the issue of "entitlement to an annual clothing allowance based on the use of modified shoes due to [the Veteran's] service-connected bilateral ankle condition," was referred to the Agency of Original Jurisdiction (AOJ) for initial adjudication.  See also May 2005 statement from the Veteran.  A review of the record does not show that the AOJ has taken any action to address this claim; therefore, the Board still does not have jurisdiction over it, and it is again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issues of entitlement to service connection for conjunctivitis (on a de novo basis), herniated discs of the cervical spine with degenerative arthritis, hypertension, an acquired psychiatric disorder, gastritis, Barrett's esophagus, and a bilateral knee disability; entitlement to increased ratings for service-connected right and left Achilles tendonitis; entitlement to TDIU; entitlement to SMC for loss of use of both feet; and entitlement to financial assistance for the purchase of an automobile and adaptive equipment or adaptive equipment only are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. The Veteran has current hemorrhoids that are related to his service. 

2. The Veteran's high cholesterol and hyperlipidemia are not disabilities for VA compensation purposes.  

3. The Veteran is not shown to have a current cyst on the right foot.

4. The Veteran is not shown to have current pes cavus.

5. It is not shown that the Veteran's current allergic sinusitis manifested in service, or is otherwise related to an event, injury, or disease in service.

6. Degenerative changes of the first metatarsals of the bilateral feet were not manifested in service or within the Veteran's first postservice year; the Veteran's current degenerative changes of the first metatarsals of the bilateral feet are not shown to be otherwise related to an event, injury, or disease in service.

7. An unappealed February 1991 rating decision denied service connection for conjunctivitis based essentially on a finding that the disability preexisted the Veteran's service and was not permanently aggravated by his service.

8. Evidence received since the February 1991 rating decision that denied service connection for conjunctivitis is new and material in that it is not cumulative, was not previously considered by decision makers, and raises a reasonable possibility of substantiating the claim.

9. An unappealed February 1991 rating decision denied service connection for residuals of an anterior left thigh muscle strain based essentially on a finding that there was no current disability; an August 1995 rating decision, for which the Veteran did not file a timely appeal, declined to reopen the claim of service connection for residuals of an anterior left thigh muscle strain.

10. Evidence received since the August 1995 rating decision does not tend to show that the Veteran has current residuals of an anterior left thigh muscle strain; does not relate to the unestablished fact necessary to substantiate the claim of service connection for residuals of an anterior left thigh muscle strain; and does not raise a reasonable possibility of substantiating the claim.

11. The Veteran underwent surgery at a non-VA facility in January 1997 and November 1997, for his service-connected right Achilles tendonitis; his claim of entitlement to a temporary total rating based on convalescence was received in March 2003.


CONCLUSIONS OF LAW

1. Service connection for hemorrhoids is warranted.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).

2. Service connection for high cholesterol is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).

3. Service connection for hyperlipidemia is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).

4. Service connection for cyst on the right foot is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).

5. Service connection for bilateral pes cavus is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).

6. Service connection for allergic sinusitis is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).

7. Service connection for degenerative changes of the first metatarsal of the right foot is not warranted.  38 U.S.C.A. §§ 1101, 1112, 1110, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).

8. Service connection for degenerative changes of the first metatarsal of the left foot is not warranted.  38 U.S.C.A. §§ 1101, 1112, 1110, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).

9. The February 1991 rating decision that denied service connection for conjunctivitis is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.1103 (2015).

10. New and material evidence has been received to reopen the issue of service connection for conjunctivitis.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

11. The February 1991 and August 1995 rating decisions that denied service connection for residuals of an anterior left thigh muscle strain and declined to reopen a claim for such disability, respectively, are final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.1103 (2015).

12. New and material evidence has not been received, and the claim of service connection for residuals of an anterior left thigh muscle strain may not be reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

13. The Veteran's claim of entitlement to a temporary total rating for service-connected right Achilles tendonitis, based on the need for surgical or other treatment necessitating convalescence, was not timely.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA has met all statutory and regulatory requirements to provide notice and assistance to the Veteran in substantiating his claims.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

The claim for service connection for hemorrhoids and application to reopen a claim of service connection for conjunctivitis, are granted in full in this decision.  There is no need for further notice or assistance to substantiate the claims.

As for the claims of service connection for high cholesterol, hyperlipidemia, a cyst on the right foot, bilateral pes cavus, allergic sinusitis, and degenerative changes of the first metatarsals of the bilateral feet; his claim to reopen a claim of service connection for residuals of an anterior left thigh muscle strain; and his claim for a temporary total rating for service-connected right Achilles tendonitis, based on the need for surgical or other treatment necessitating convalescence, he was advised of VA's duties to notify and assist in the development of these claims prior to their initial adjudication.  Specifically, the Veteran was provided letters in April 2004, December 2005, March 2006, and in July 2006, all of which explained the evidence necessary to substantiate his claims, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  

This included an explanation of the basis for the prior denial of the Veteran's claim for service connection for residuals of an anterior left thigh muscle strain, and the evidence and information necessary to reopen such a claim.  See April 2004 notice letter.  Additionally, the Veteran was provided a letter in March 2006, which informed him of disability rating and effective date criteria.  The Veteran has had ample opportunity to respond and supplement the record; and neither he nor his representative has alleged that notice in this case was less than adequate.

The Veteran's service treatment records and pertinent postservice treatment records have been secured and associated with the claims file.  Some of the post service treatment records were provided in Polish; these records have been translated into English.  The Veteran's statements in support of the claims are also of record.  After a careful review of the record the Board has concluded that no available, pertinent evidence has been identified that remains outstanding.  In this regard, the Board acknowledges that the below remand includes instructions for the development of additional records.  However, as will be explained in greater detail below, the records being requested have been identified as being relevant specifically to the issues being remanded below.  Therefore, it is not anticipated that any records obtained as a result of the below remand will have bearing on the issues being decided herein.

The Board notes that the Veteran was not afforded a VA examination in conjunction with his claim for service connection for high cholesterol and hyperlipidemia.  However, the Board finds that no such examination is required in this case because a threshold requirement for providing a VA examination is that the record contains competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of disability.  38 C.F.R. § 3.159(c)(4).  As will be discussed in greater detail below, high cholesterol and hyperlipidemia are laboratory findings and not a disability entitled to compensation.  As the Veteran has not asserted and the record does not show that he has a diagnosed disability based upon his high cholesterol and hyperlipidemia, VA is under no duty to afford the Veteran a VA examination with respect to this claim.  Id.; McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

The Veteran has also not been afforded a VA examination in conjunction with his claims for service connection for cyst on the right foot, bilateral pes cavus, allergic sinusitis, or degenerative changes of the first metatarsals of the bilateral feet.  The Board has considered whether an examination is necessary.  Absent any competent and credible evidence suggesting that the Veteran has a diagnosis of a cyst on the right foot or of bilateral pes cavus, or that the Veteran's allergic sinusitis or degenerative changes of the first metatarsals of the bilateral feet may be associated with his service, an examination to secure a medical nexus opinion is not necessary, as even the low standard in McLendon v. Nicholson, 20 Vet. App. 79 (2006), is not met.  See 38 C.F.R. § 3.159(c)(4); Duenas v. Principi, 18 Vet. App. 512, 516 (2004).  

Regarding the Veteran's claim to reopen a claim of service connection for residuals of an anterior left thigh muscle strain, he has also not been afforded a VA examination in conjunction with this matter.  However, in the context of claims to reopen, the duty to provide an examination is a "conditional or provisional duty."  Woehlaert v. Nicholson, 21 Vet. App. 456, 463 (2007); see also 38 C.F.R. § 3.159(c).  If it is determined that new and material evidence has not been presented to reopen a claim, VA's duty to provide a new examination is extinguished.  Woehlaert, 21 Vet. App. at 463.  As will be explained below, adequate evidence has not been presented to reopen the claim of service connection for residuals of an anterior left thigh muscle strain; thus, VA's duty to provide an examination for that issue is moot. 

Regarding the Veteran's claim for a temporary total rating for service-connected right Achilles tendonitis, based on the need for surgical or other treatment necessitating convalescence, the Veteran's representative has argued that this matter should be remanded for the development of records related to the surgical treatments in question.  See September 2012 and January 2013 written arguments from the representative.  However, as will be discussed in greater detail below, it is the law, and not the evidence, that is dispositive in this case; therefore, VA's duty to notify and assist claimants is not applicable in this matter.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

The Veteran has not identified any pertinent evidence that remains outstanding.  Accordingly, VA's duty to assist is met and the Board will address the merits of the claims.

II. Legal Criteria, Factual Background, and Analysis

Service connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection generally requires evidence satisfying three criteria: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship ("nexus") between the present disability and the disease or injury incurred or aggravated during service.  Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013).

Certain chronic diseases, which are listed in 38 U.S.C.A. § 1101; 38 C.F.R. § 3.309(a), including arthritis, may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

With chronic disease shown as such in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  Id.  However, if chronicity in service is not established or where the diagnosis of chronicity may be legitimately questioned, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  A claimant "can benefit from continuity of symptomatology to establish service connection in the ultimate sense, but only if [the] chronic disease is one listed in § 3.309(a)."  Walker, 708 F.3d at 1337.  Service connection may nonetheless be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may include statements conveying sound medical principles found in medical treatises.  Competent medical evidence may include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).
 
1. Hemorrhoids

In a January 2006 statement, he stated his hemorrhoids started in service and that he recalled purchasing over-the-counter medication to deal with the problem.  He stated he did not realize the seriousness of the condition and, therefore, mostly self-treated the hemorrhoids.  He stated further that he had suffered from hemorrhoids continuously since service.  

To support his claim, the Veteran has submitted a statement from his sibling, also dated in January 2006, who recalled meeting the Veteran in Italy while he was still in the service, at that time the Veteran reported problems with hemorrhoids.  The sibling also recalled the Veteran purchasing over-the-counter medication to treat hemorrhoids.  

The Veteran's service treatment records show that in April 1990, he was seen for complaints of hemorrhoids that had been present for six months.  These hemorrhoids were, at times, associated with bleeding.  On examination, it was noted he had non-thrombosed external skin tags to the rectum.  The remainder of the Veteran's service treatment records are silent for hemorrhoids.

Although hemorrhoids were not noted on the Veteran's July 1990 Medical Board physical examination report, the record shows that almost immediately after the Veteran separated from service, he filed a claim for service connection bilateral Achilles tendonitis, a left thigh disability, and conjunctivitis.  See December 1990 VA Form 21-526, Veteran's Application for Compensation or Pension.  As part of that claim, in January 1991, the Veteran was provided a VA examination to address those disabilities.  The medical history portion of that report, which was completed by the Veteran, notes that he has hemorrhoids.  

Additionally, the postservice treatment records that the Veteran has submitted in support of his claim show that he has suffered from hemorrhoids periodically and continuously since service.  For example, an April 2005 treatment record from a private proctologist notes complaints of burning in the rectum area.  The Veteran was also provided a VA-contracted examination in May 2005, in conjunction with his claim for TDIU.  During that examination, the examiner reviewed the Veteran's private treatment records from 2003 to that time, and noted that the Veteran had been treated periodically for hemorrhoids since 2003.

In this case, the medical evidence (as described above) is consistent with the Veteran's account of having hemorrhoids in service and continuously after service.  Therefore, the Board finds his statements that he has suffered from the disability continuously since service to be credible.  See also Washington v. Nicholson, 19 Vet. App. 362, 368 (2005) (holding that a lay person is competent to provide testimony regarding factual matters of which that person has first-hand knowledge).
Accordingly, the Board finds that it is reasonably shown that the Veteran's current hemorrhoids are etiologically related to his military service, and service connection for hemorrhoids is warranted.

2. High cholesterol and hyperlipidemia

The Veteran contends that these conditions were either caused or aggravated by his service-connected bilateral Achilles tendonitis, in that his service-connected disability prevents him from exercising, which in turn contributes to his development of high cholesterol and hyperlipidemia.  See, e.g., July 2007 notice of disagreement (NOD).  

The Veteran's service treatment records show that at the time of his July 1990 Medical Board examination, he was noted to have "[minimal] cholesterol elevation."  More recent treatment records which include findings of elevated cholesterol, high cholesterol, and/or hyperlipidemia, it is noted that these conditions are not disabilities per se, for which VA compensation may be awarded.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Rather, they are laboratory-confirmed clinical findings of abnormal blood chemistry characterized by elevated cholesterol with no diagnosis of an underlying chronic condition.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 903 (31st ed. 2007). 

Although elevated cholesterol, high cholesterol, and hyperlipidemia may be considered a risk factor in the development of certain diseases, they are not a disease, injury, or disability, in and of itself, for which VA compensation benefits are payable.  See 61 Fed. Reg. 20,440, 20,445 (May 7, 1996) (stating that diagnoses of hyperlipidemia, elevated triglycerides, and elevated cholesterol are actually laboratory results and are not, in and of themselves, disabilities; therefore, they are not appropriate entities for the rating schedule).  Furthermore, the term "disability" refers to impairment of earning capacity.  See Allen v. Brown, 7 Vet. App. 439 (1995).  There is no evidence of record suggesting that the Veteran's high cholesterol or hyperlipidemia causes him any impairment of earning capacity.  Although high cholesterol and hyperlipidemia may be a risk factor for disability or evidence of an underlying disability, it is not itself a disability for VA purposes.

Because high cholesterol and hyperlipidemia are not a current disability for which service connection may be granted, the preponderance of the evidence is against the claim of service connection, and these claims must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

3. Cyst on the right foot and bilateral pes cavus

The Veteran seeks service connection for cyst on the right foot and bilateral pes cavus.  It is well-established that the existence of a current disability is the cornerstone of any claim for VA disability compensation.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  The United States Court of Appeals for Veterans Claims (Court) has held that this requirement "is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim."  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); but see Romanowsky v. Shinseki, 26 Vet. App. 289, 293-94 (2013) (holding that "when the record contains a recent diagnosis of a disability prior to a veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.").

The record does not show that the Veteran has a current diagnosis of cyst on the right foot or bilateral pes cavus, or other findings indicative of these disabilities.  In May 2005, he was provided a VA-contracted examination in conjunction with his claim for TDIU.  During this examination, it was noted he had a medical history of a cyst on the right foot.  However, no other commentary was provided as to a cyst on the right foot, to include any current findings of such.  There was also no commentary provided as to whether the Veteran had a diagnosis of bilateral pes cavus.  In July 2005 and May 2006, he was provided a VA-contract examination by an orthopedic surgeon.  Although his musculoskeletal system was examined, to include the lower extremities, no notations were made concerning a cyst on the right foot or bilateral pes cavus.  Additionally, the postservice treatment records that the Veteran has submitted in support of his claims are silent for any complaints, findings, treatment, or diagnoses related to a cyst on the right foot or bilateral pes cavus.

Because the record does not show a diagnosis of a cyst on the right foot or of bilateral pes cavus during the relevant time period, the Board finds that there is no valid claim of service connection for either of those disabilities.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (holding that service connection cannot be granted "[i]n the absence of proof of a present disability."). 

The Board nonetheless notes that, even if the Veteran did have a diagnosis of cyst on the right foot or of bilateral pes cavus, service connection would still not be warranted as it is not shown that either of those disabilities is related to his service.  In this regard, the Board notes that it is the Veteran's contention that service connection for a cyst on the right foot is warranted because he did not have a cyst on the right foot before or after his service and, therefore, it must have happened during his service.  See July 2007 NOD.  However, his service treatment records, to include his July 1990 Medical Board physical examination report and report of medical history, are silent for any complaints, findings, treatment, or diagnosis related to a cyst on the right foot.  Although his July 1990 Medical Board report of medical history indicated that he had "foot trouble," this was clarified by the examiner to be in reference to his history of recurrent Achilles tendonitis.  See July 1990 Medical Board report of medical history, p. 2.  Similarly, the Veteran's service treatment records are silent for any complaints, findings, treatment, or diagnosis related to bilateral pes cavus, and he has not provided any specific arguments as to why he believes he has a bilateral pes cavus disability that is related to his military service.  See id.

Accordingly, the claims of service connection for a cyst on the right foot and for bilateral pes cavus are legally insufficient, and must be denied as lacking legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994)

4. Allergic sinusitis and Degenerative changes of the first metatarsals of the bilateral feet.

The Veteran seeks service connection for allergic sinusitis and degenerative changes of the first metatarsals of the bilateral feet.  He has submitted postservice private treatment records showing that he has a current diagnosis of the claimed disabilities.  The question to be resolved in this case then is whether the Veteran's current allergic sinusitis and/or degenerative changes of the first metatarsals of the bilateral feet are related to his military service.

In his July 2007 NOD, the Veteran argued he was entitled to service connection for allergic sinusitis because he did not have it before or after service; therefore, he must have developed it in service.  He provided similar arguments for the degenerative changes of the first metatarsals of the bilateral feet, noting additionally that because of his service-connected bilateral Achilles tendonitis, he had not participated in very many physical activities after service.  Therefore, it was his contention that the degenerative changes in the first metatarsals of his bilateral feet could only have resulted from his military service and could not be the result of his postservice activities.  See July 2007 NOD.  

The Veteran's service treatment records, to include his July 1990 Medical Board physical examination report and report of medical history, shows that they are silent for any complaints, findings, treatment, or diagnoses related to allergic sinusitis and/or degenerative changes of the first metatarsals of the bilateral feet.  Moreover, to the extent the Veteran is competent to testify as to symptoms he experiences related to his sinuses and the first metatarsals of his bilateral feet, the Board notes he has not stated specifically that he suffered from allergic sinusitis or from symptoms related to the first metatarsals of his bilateral feet in service.  He has also not claimed (and the evidence does not show) that he has experienced continuous symptoms of either of the claimed disabilities since service.  Similarly, the Veteran has not claimed (and the record does not show) that the degenerative changes in the first metatarsals of his bilateral feet became manifest within the first year after he separated from service.  

Rather, the postservice treatment records that the Veteran submitted in support of his claim show that his allergic sinusitis and degenerative changes in the first metatarsals of his bilateral feet were diagnosed several years after his separation from service.  They also show that he has only been given diagnoses of the claimed disabilities.  The postservice treatment records do not indicate that the current diagnoses of allergic sinusitis and/or degenerative changes in the first metatarsals of the bilateral feet are in any way related to the Veteran's military service.

In fact, the only opinion in the record indicating that the Veteran's allergic sinusitis and degenerative changes in the first metatarsal of his feet are related to his service is from the Veteran himself.  Lay persons may provide opinions as to etiology.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Whether lay evidence is competent and sufficient in a particular case is a question to be addressed by the Board.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) 
The Veteran has not reported any associated disability in service and the record does not otherwise indicate such disability in service.  The Veteran lacks the training to opine whether allergic sinusitis and degenerative changes appearing some time after service are related to a disease or injury in service.  Indeed, he has not reported any such disease or injury.  Accordingly, his opinion is of very limited probative value.

In light of the foregoing, the preponderance of the evidence is against a finding of a nexus between the Veteran's allergic sinusitis and degenerative changes of the first metatarsal of the bilateral feet and his military service.  The appeals seeking service connection for allergic sinusitis and for degenerative changes of the first metatarsal of the bilateral feet must be denied.

New and Material Evidence

A previously denied claim may be reopened by the submission of new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  Evidence is new if it has not been previously submitted to agency decision makers.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  Evidence is material if it, either by itself or considered in conjunction with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id. 

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003); Justus v. Principi, 3 Vet. App. 510 (1992).  Moreover, in Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the Court clarified that the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Specifically, the Court stated that reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id.   

1. Conjunctivitis

Service connection for conjunctivitis was denied initially by a February 1991 rating decision based, essentially, on a finding that the Veteran's conjunctivitis preexisted his service and was not permanently aggravated by his service.  The Veteran did not appeal the February 1991 rating decision or submit new and material evidence within one year of that decision; therefore, it is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156(a), (b).

The Veteran has requested to reopen his claim for service connection for conjunctivitis.  Evidence received since the February 1991 rating decision includes statements from the Veteran in which he asserts his conjunctivitis did not preexist his service, but was something that started in service.  He states further he has continued to have problems with conjunctivitis after service and notes that he washes his eyes daily with Johnson's baby shampoo, as he has been instructed to do by his healthcare providers.  The Veteran has also submitted medical bills, showing the purchase of Visine drops, and copies of postservice treatment records showing he has sought treatment for pain and inflammation of the eyes.  

As noted above, in the context of a new and material evidence claim, the credibility of any newly submitted evidence is presumed.  As this includes the Veteran's statements, the Board must presume his statement that he did not have conjunctivitis prior to service to be credible.  He has also submitted evidence to suggest that he suffers from a current eye condition.  As these pieces of evidence address the basis for the prior denial of the Veteran's claim (i.e., the finding that the disability preexisted his service and was not permanently aggravated thereby), the Board finds that the new evidence relates to an unestablished fact necessary to substantiate the claim of service connection for conjunctivitis, and therefore raises a reasonable possibility of substantiating such claim.  See Shade, 24 Vet. App. at 117-18.  Thus, the Board finds that the additional evidence is both new and material, and the claim for entitlement to service connection for conjunctivitis is reopened.


2. Residuals of an anterior left thigh muscle strain

Service connection for residuals of an anterior left thigh muscle strain was denied initially by a February 1991 rating decision based, essentially, on a finding that the Veteran did not have a residual disability.  The Veteran did not appeal the February 1991 rating decision or submit new and material evidence within one year of that decision; therefore, it is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156(a), (b).

The most recent final denial occurred in August 1995, when the Veteran was issued a rating decision that declined to reopen his claim for service connection for residuals of an anterior left thigh muscle strain.  The Veteran did not appeal the August 1995 rating decision or submit new and material evidence within one year of that decision.  In September 2012, the Veteran's representative submitted written argument suggesting that the August 1995 rating decision was not final because the Veteran had not received notice of that decision.  

Specifically, the September 2012 written argument states, "The RO notified the veteran of the [August 14, 1995, rating decision] on August 19, 1995.  It is not overly clear that he received the notification because in December of 1995 he informed the RO that he was 'still waiting' for their decision."  The Board notes, however, that the finality of the August 1995 rating decision was addressed by the Board in a decision issued in July 2007.  In the Board's July 2007 decision, it was determined that the Veteran had not filed a timely appeal with the August 1995 rating decision; therefore, it was final.  In July 2007, the Veteran filed a motion for reconsideration of the Board's July 2007.  This motion was denied by the Board in April 2008.  In light of the foregoing, the Board finds the August 1995 rating decision to be final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156(a), (b)

Evidence of record in August 1995 consisted of the Veteran's service treatment records, the report of a VA examination conducted in January 1991, postservice treatment records, and statements from the Veteran.  The Veteran's service treatment records show he was treated on several occasions in service for complaints related to the left thigh.  The January 1991 VA examination report shows that although the Veteran had experienced left thigh pain in service and "continue[d] to experience intermittent discomfort with sudden movement or with running," there was "no evidence of muscle atrophy or weakness" on physical examination, and a diagnosis was not provided.  The Veteran's postservice treatment records similarly reflected the Veteran's reports of pain in the left thigh area, but no diagnosis was provided.

Evidence received since the August 1995 rating decision includes more recent postservice treatment records, the report from a VA-contracted orthopedic examination conducted in May 2006, and statements from the Veteran.  As the February 1991 and August 1995 rating decisions denied service connection for residuals of an anterior left thigh muscle strain essentially on the basis that the Veteran did not have a residual disability, for evidence to address the unestablished fact necessary to substantiate the claim (and be new and material), it would have to tend to show (at a minimum) that the Veteran has a current residual disability of the left thigh.

No evidence received since the August 1995 rating decision tends to show that the Veteran has a residual disability of the left thigh.  The postservice treatment records submitted by the Veteran show that he has complained of pain in the left thigh area, but they do not include findings of a left thigh disability.  For example, the report from a January 2003 ultrasound examination stated, "Injury-produced changes in the region of quadriceps muscle of left thigh not found."  In April 2007, the Veteran reported to his private physician, Dr. E. B-K, that pain had appeared in his left thigh.  It was recommended he have an X-ray study of the bilateral hips done; this was completed in June 2007.  It showed hip joints within normal limits.  The Veteran was also provided a VA-contracted orthopedic examination in May 2006; it was silent for any complaints, findings, or diagnoses related to the left thigh.

To the extent the Veteran has submitted statements to the effect that service connection for residuals of an anterior left thigh muscle strain should be granted because he experienced symptoms related to the left thigh in service and continues to experience pain in that area, the Board reassures the Veteran that his in-service treatment for symptoms related to the left thigh are of record and have been considered.  At issue in this case, however, is not whether the Veteran had an injury to the left thigh in service, but whether he has a current left thigh disability for which service connection may be granted.  As discussed, the evidence submitted by the Veteran subsequent to the August 1995 rating decision does not indicate that he has a current diagnosis of such.  His lay complaints of left thigh pain do not provide any new information because they are repetitive of what was already of record (and previously considered in the February 1991 and August 1995 rating decisions).  In this regard, statements simply reemphasizing the position previously considered in the prior final decision are not new or sufficient to reopen the claim.  Reid v. Derwinski, 2 Vet. App. 312 (1992).  Additionally, the presentation of new arguments based on evidence already of record at the time of the previous decision does not constitute the presentation of new evidence under 38 U.S.C. § 5108.  See Untalan v. Nicholson, 20 Vet. App. 467 (2006).

In summary, none of the new evidence submitted since the August 1995 rating decision relates to an unestablished fact necessary to substantiate the claim; they do not raise a reasonable possibility of substantiating the claim; and they are not material.  Hence, the preponderance of the evidence is against the Veteran's claim to reopen a claim for service connection for residuals of an anterior left thigh muscle strain and it must be denied.

Temporary total rating for service-connected right Achilles tendonitis

The Veteran seeks a temporary total rating for convalescence for the period following right Achilles tendonitis surgery performed at a non-VA facility in January 1997 and November 1997.  In March 2003, the Veteran filed a claim for an increased rating for his service-connected right Achilles tendonitis surgery.  The treatment records submitted as part of that claim indicated he underwent surgery for his service-connected right Achilles tendonitis at a non-VA facility in January 1997 and November 1997.  
 
A temporary total rating for convalescence will be assigned from the date of hospital admission and continue for one, two, or three months from the first day of the month following hospital discharge when treatment of a service-connected disability results in (1) surgery necessitating at least one month of convalescence; (2) surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body case, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or (3) immobilization by cast, without surgery, of one major joint or more.  38 C.F.R. § 4.30(a).  The total rating will be followed by an open rating reflecting the appropriate schedular evaluation; where the evidence is inadequate to assign the schedular evaluation, a physical examination will be scheduled prior to the end of the total rating period.  An extension of one, two, or three months beyond the initial three months may be granted and extensions of one or more months up to six months beyond the initial six months period may be made, upon approval of the Veterans Service Center Manager.  38 C.F.R. § 4.30(b).
 
Convalescence is defined as "the stage of recovery following an attack of disease, a surgical operation, or an injury."  Felden v. West, 11 Vet. App. 427, 430 (1998) (citing DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 374 (28th ed. 1994)).  Recovery has been defined as "the act of regaining or returning toward a normal or healthy state."  Id. (citing WEBSTER'S MEDICAL DESK DICTIONARY 606 (1986)).  The purpose of a temporary total evaluation for convalescence is to aid a claimant during the immediate post-surgical period when he or she may have incompletely healed wounds or may be wheelchair-bound, or when there may be similar circumstances indicative of transient incapacitation associated with recuperation from the immediate effects of an operation.  38 C.F.R. § 4.30.
 
Prior to January 1989, the provisions of 38 C.F.R. § 4.30 specifically provided that a claim filed under this regulation should be considered under the regulations governing effective dates for increased benefits.  See 38 C.F.R. § 4.30 (1988) ("Subject to Veterans Administration regulations governing effective dates for increased benefits, where the report at hospital discharge indicates entitlement [to convalescence . . . .].").  That wording was in effect from 1964 through January 29, 1989.  The changes made in January 1989 were proposed in May 1988.  See 53 Fed. Reg. 18,099-18,102 (May 20, 1988).  There, VA proposed to change the provisions of this regulation for the purpose of "broaden[ing the] definition of surgery for assignment of a temporary total evaluation under § 4.30."  Id. under "Summary."  In reading through VA's explanation for the changes being made to the regulation, there was no indication (1) why the wording regarding considering this claim as one for increase was removed or (2) that VA somehow found that a claim under § 4.30 was not a claim for increase for effective date purposes.  In other words, VA was silent as to why such wording was removed.  The changes made did not impact the fact that this regulation pertained to seeking benefits for convalescence, but rather (as stated by VA) broadened what constituted treatment prior to entitlement to convalescence.  Specifically, VA wrote the following in its proposal to change this regulation:
 
A perceptible increase is noted in the use of outpatient surgical clinics rather than hospitals, with convalescence being accomplished at home.  The current structure of § 4.30 requires post hospital convalescence and hospital discharge for the assignment of a temporary total evaluation following surgery.  These technical requirements act as a bar to assigning a temporary total evaluation when surgery is performed in other than a hospital setting and a significant period of convalescence is required at home.  We propose to amend § 4.30 to make it applicable to outpatient surgery when a significant period of convalescence is required.  A change to § 3.401(h)(2) will be forthcoming to include outpatient surgery.  We also propose to amend § 4.30 by providing that a minimum of one month of convalescence be required for assignment of a temporary total evaluation.
Id. at 18,100.
 
This is the explanation for why changes were proposed to the regulation.  There is no indication that VA had decided such claims should no longer fall under consideration of an increased rating claim for effective date purposes, but rather that VA was no longer requiring hospitalization prior to being entitled to convalescence.  Thus, the substance of the regulation, which is about compensating a claimant on a temporary basis for being unable to return to work following surgical treatment, did not change in January 1989.  In other words, VA did not explicitly state that the wording pointing out that such claim was one for increase for effective date purposes was no longer applicable.  It would seem that if such was the case, VA would have felt compelled to point that out in removing the wording.  The fact that the old provisions indicated this claim was a claim for increase for effective date purposes and the fact that VA did not indicate that was no longer the case when they revised the regulation is another basis the Board finds it is reasonable to conclude that a claim for benefits under § 4.30 falls under a claim for increase for effective date purposes. 

Also, while not precedent, in an April 2012 Memorandum Decision, the Court addressed a claim for entitlement to a temporary total convalescence rating following surgery where, as here, the veteran in that case had filed a claim for such benefit more than one year after the hospitalization for his heart (which was service-connected).  See Wilson v. Shinseki, 2012 WL 1511699.  The Court has stated that citing to a Memorandum Decision can be used for persuasiveness.  Bethea v. Derwinski, 2 Vet. App. 252, (1992) (memorandum decision may be cited or relied upon for any persuasiveness or reasoning it contains).  For background purposes, the veteran in that case was hospitalized in December 2007 for four days for his service-connected heart disability.  He filed a claim for convalescence in January 2009, more than one year after being discharged from the hospital.  The Board concluded in its decision, "No benefit could be paid because entitlement had ended prior to the effective date.  38 C.F.R. § 3.400(o).  Thus, as a matter of law, payment of a temporary total rating for convalescence must be denied."
 
In addressing this claim, the Court wrote, in part:
 
A convalescent rating of 100% will be assigned if the treatment of a service-connected disability results in a surgery necessitating at least one month of convalescence.  38 C.F.R. § 4.30(a)(1) (2011).  Entitlement to a temporary total convalescence rating arises on the date the veteran enters the hospital.  38 C.F.R. § 3.401(h)(2) (2011).  "The effective date of an award of increased compensation shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date."  38 U.S.C. § 5110(b)(2).  Therefore, if an application for a temporary convalescent rating is received more than one year after entitlement arises, no increase is available.  See id.
 
It is not disputed that the appellant entered the hospital on December 13, 2007, and, at that time, became entitled to a temporary total convalescence rating.  R. at 244; 38 C.F.R. § 3.401(h)(2).  The appellant, who received his treatment at a private medical facility, submitted his claim to VA on January 30, 2009.  R. at 244-45, 275.  Thus, the earliest effective date of his claim would be January 30, 2008; more than one month after his temporary disability increase was ascertainable.  38 C.F.R. § 3.157(a), (b)(2) (2011); 38 C.F.R. § 3.400.  As the appellant's application for an increase was received more than one year after the date entitlement arose, VA cannot, as a matter of law, award a temporary total convalescence rating.  38 U.S.C. § 5110(b)(2).

The Court did not cite to any authority for its determination that a claim for entitlement to convalescence under § 4.30 should fall under a claim for increase for effective date purposes.  It appears the Court did not feel that such determination was in question, and the judge made a finding that, "Single-judge disposition is appropriate."  See slip opinion on page 1 citing to Frankel v. Derwinski, 1 Vet. App. 23, 25-26 (1990).  In the Frankel case, the Court laid out the circumstances upon which a single-judge disposition was appropriate, which are as follows: The case on appeal is of relative simplicity and 1. does not establish a new rule of law; 2. does not alter, modify, criticize, or clarify an existing rule of law; 3. does not apply an established rule of law to a novel fact situation; 4. does not constitute the only recent, binding precedent on a particular point of law within the power of the Court to decide; 5. does not involve a legal issue of continuing public interest; and 6. the outcome is not reasonably debatable.  Id.  Thus, the judge in the Wilson case did not feel that the Board's conclusion met any of these criteria.  Id.; see also Bethea, 2 Vet. App. at 254 ("A single-judge summary disposition or order is, accordingly, based on clear authority already known."). 

The facts in Wilson are almost identical to the facts in this case.  Again, while not a precedential decision, such decision is persuasive in the Board's conclusion that a claim for convalescence should be considered a claim for increase for effective date purposes.  See Bethea, 2 Vet. App. at 254.
 
The effective date of an award of increased compensation shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year of such date.  38 U.S.C.A. § 5110(b)(3).  In this case, the Veteran filed his current claim in March 2003.  As his application for increase was received more than one year after the date entitlement arose (i.e., in January 1997 and November 1997), VA cannot, as a matter of law, award an additional temporary total convalescence rating.  Id. 

In the Veteran's July 2007 NOD, he disputed that he did not file a timely request for a temporary total rating following the surgeries for his service-connected right Achilles tendonitis.  He stated, "I sent all my medical evidence right on time and even I [sic] sent picture of my leg in the cast (when I call [Foreign Medical Program] to check what is going on with my case they were laughing because of that photo) never got any answer!!!"  In light of the Veteran's contention, the Board reviewed the file carefully to ascertain whether he did, in fact, submit a claim within the one year period following his January 1997 and November 1997 surgeries.  After reviewing the record, the Board finds that there are no records that could be construed as an earlier informal claim for benefits and the private treatment records reflecting the surgeries for the right Achilles tendonitis were not received by VA until March 2003.  See 38 C.F.R. § 3.157 (2015).  Significantly, the picture of the Veteran's leg, which shows his right leg in a cast, is stamped with a receipt date of "March 3, 2003."

In summary, there is no basis upon which to award the additional benefit sought, as basic entitlement to that benefit expired when convalescence for the January 1997 and November 1997 right Achilles tendonitis surgeries were no longer necessary.  In essence, the Veteran did not submit a timely application for benefits under § 4.30 and his appeal must be denied on that basis.

ORDER

Service connection for hemorrhoids is granted.

Service connection for high cholesterol is denied.

Service connection for hyperlipidemia is denied.

Service connection for cyst on the right foot is denied.

Service connection for bilateral pes cavus is denied.

Service connection for allergic sinusitis is denied.

Service connection for degenerative changes of the first metatarsal of the right foot is denied.
Service connection for degenerative changes of the first metatarsal of the left foot is denied.

The appeal to reopen a claim of service connection for conjunctivitis is granted.

The appeal to reopen a claim of service connection for residuals of an anterior left thigh muscle strain is denied.

A temporary total rating under the provisions of 38 C.F.R. § 4.30, based on the need for convalescence following right Achilles tendonitis surgeries, is denied.


REMAND

Conjunctivitis 

In Hickson v. Shinseki, 23 Vet. App. 394, 403 (2010), the Court held that where the Board reopens a claim but the RO did not, the claim must generally be remanded for AOJ consideration unless there is a waiver from the Veteran or no prejudice would result from adjudication of the claim.  As the RO has not considered the Veteran's claim of service connection for conjunctivitis on its merits, and he has not waived his right to RO initial consideration, the Board finds that a remand for the RO to adjudicate the Veteran's claim in the first instance is necessary.

Prior to the RO's de novo review of the claim of service connection; however, additional development must be completed.  In particular, the Veteran's claim for conjunctivitis was previously denied on the basis that it existed prior to, and was not permanently aggravated by, his service.  This finding was made based on the Veteran's reports during a January 1991 VA examination.  However, at the time of the Veteran's January 1989 service entrance physical examination, the only notation regarding the eyes was that he wore corrective lenses.  Therefore, it must be presumed that (apart from the corrective lenses) the Veteran was in sound condition at the time of his examination, acceptance, and enrollment into service.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.  

As the Veteran must be presumed sound in this case, the burden then shifts to the Government to rebut the presumption of soundness.  The presumption of soundness may be rebutted only by clear and unmistakable evidence that the Veteran's disability both (1) preexisted his service and (2) was not aggravated by his service.  Clear and unmistakable evidence means that the evidence "cannot be misinterpreted and misunderstood, i.e., it is undebatable."  Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009) (quoting Yanerson v. West, 12 Vet. App. 254, 258-59 (1999)).  The clear-and-unmistakable-evidence standard is an "onerous" one.  Laposky v. Brown, 4 Vet. App. 331, 334 (1993) (citing Akins v. Derwinski, 1 Vet. App. 228, 232 (1991)).  Insofar as this question has not yet been adequately addressed by a VA medical examiner, the Board concludes that a new medical opinion regarding the Veteran's conjunctivitis is necessary.

Herniated discs of the cervical spine

In May 2005 and May 2006, the Veteran was provided VA-contracted orthopedic examinations that included an examination of the cervical spine.  However, neither of the examiners provided an opinion as to whether the Veteran's current cervical spine disability is related to his service.  In Barr v. Nicholson, 21 Vet. App. 303 (2007), it was held that once VA undertakes to provide an examination, it must provide an adequate one.  Accordingly, this issue is being remanded to afford the Veteran a new examination for a medical opinion.

Hypertension, Acquired psychiatric disorder, Gastritis, Barrett's esophagus, Right knee disability, and Left knee disability

The Veteran seeks service connection for hypertension, an acquired psychiatric disorder (to include depression), gastritis, Barrett's esophagus, and a bilateral knee disability, all of which he claims are secondary to his service-connected bilateral Achilles tendonitis.  Specifically, it is the Veteran's contention that his service-connected bilateral Achilles tendonitis prevents him from performing most physical activities such that it has affected his overall health and caused him to develop hypertension and leaves him depressed.  He also asserts that the side effects from the medication he takes to treat his service-connected disability has either caused or aggravated his gastritis and Barrett's esophagus.  Finally, with respect to his bilateral knee disability, the Veteran states that because of his service-connected bilateral Achilles tendonitis, the only physical activities he has been able to do is the rehabilitation exercises prescribed by his physicians.  However, these exercises caused him to develop a bilateral knee disability.  

The Veteran has not been afforded a VA examination with respect to his claims for service connection for hypertension and an acquired psychiatric disorder.  However, inasmuch as the record contains evidence that the Veteran has been given a diagnosis of hypertension and has sought treatment for depression, the Board finds that an examination for a medical opinion is necessary.  Notably, with respect to the claim for an acquired psychiatric disorder, the record reflects that at the time of the Veteran's July 1990 Medical Board report of history, which was completed at the time of his separation from service, he indicated having a history of frequent trouble sleeping.  Upon clarification by the examiner, it was noted the Veteran had a past history of insomnia related to stress, health problems, and irregular work hours.  

As for the Veteran's claim for service connection for gastritis and Barrett's esophagus, a VA-contracted medical opinion was obtained in May 2006, which addressed both of the claimed medical disabilities.  Another VA medical opinion was obtained in October 2006, and addressed only the Barrett's esophagus.  The May 2006 contract medical opinion provider reviewed the results of a gastroscopy conducted that same month and noted that it did not show any changes characteristic for Barrett's syndrome.  He then opined that it would be "very difficult" to connect the Veteran's current upper digestive tract conditions to his service or to his service-connected bilateral Achilles tendonitis.  The October 2006 VA medical opinion provider reviewed the claims file and determined that as Barrett's esophagus was not shown during the May 2006 gastroscopy, a medical opinion in that matter was not needed.  Nevertheless, he still "research[ed] the medical evidence" and determined there was "no associated connection between the development of Barrett's esophagus and the [gastrointestinal] upset that is occasionally caused in some individuals by anti-inflammatory drugs or steroids."  

After reviewing the foregoing medical opinions, the Board notes that the Veteran's postservice treatment records (to include those dated within the appeal period) show that he has been given a diagnosis of Barrett's esophagus.  Therefore, despite the findings from the May 2006 gastroscopy, it must be either accepted that the Veteran has the claimed disability or the discrepancy in the record explained.  See McClain, 21 Vet. App. at 321.  Further, the May 2006 and October 2006 VA medical opinions addressed only the question of whether the Veteran's claimed gastritis and Barrett's esophagus could be caused by the medications from his service-connected bilateral Achilles tendonitis and did not address the question of aggravation.  Accordingly, a remand is warranted so that an adequate opinion may be obtained as to whether the Veteran has Barrett's esophagus, and also whether his claimed gastritis and Barrett's esophagus are secondary to his service-connected bilateral Achilles tendonitis (particularly as it pertains to the theory of aggravation).  See Allen v. Brown, 7 Vet. App. 439, 448-49 (1995) (en banc) (indicating that service connection on a secondary basis is warranted when a current disability is either caused or aggravated by a service-connected disability).  

Similarly, with respect to the Veteran's claim for service connection for a bilateral knee disability, although the Veteran was afforded VA-contracted orthopedic examinations in May 2005 and May 2006, no opinions were provided as to the etiology of the his right and left knee disabilities.  In October 2006, a VA medical opinion was obtained with respect to the Veteran's left knee.  The VA medical opinion provider stated he was "unable to find a connection between the Achilles tendonitis and the left knee condition.  Therefore, it was less likely than not that the Achilles tendon caused a left knee secondary condition."  This opinion is inadequate for two reasons, however.  First, it does not address the question of aggravation.  Second, it does not address the Veteran's theory of contention, which is that the rehabilitation exercises he was prescribed to treat his service-connected bilateral Achilles tendonitis resulted in the development of a bilateral knee disability.  Furthermore, it is noted that a medical opinion has not been obtained to address the Veteran's right knee.  In light of the foregoing, the Board will also remand the Veteran's claim for a bilateral knee disability to ensure that an adequate opinion is obtained in these matters.

Bilateral Achilles tendonitis

A claimant is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997).  Reexaminations, including periods of hospital observation, will be requested whenever VA determines there is a need to verify either the continued existence or the current severity of a disability.  38 C.F.R. § 3.327 (2015).

A review of the record reflects that the Veteran was last afforded a VA-contracted orthopedic examination in May 2006.  In various statements, to include the Veteran's July 2007 NOD, he has asserted that his service-connected bilateral Achilles tendonitis is worse than what was shown during his most recent VA examination.  Given the amount of time that has passed since the Veteran was last examined, the Board finds that a reexamination is necessary to properly assess the current severity of his service-connected disability.

TDIU, SMC for the loss of use both feet, and Automobile and adaptive equipment or adaptive equipment only

The claims for TDIU, SMC for the loss of use of both feet, and financial assistance for the purchase of an automobile and adaptive equipment or adaptive equipment only, are impacted by his claims for service connection for conjunctivitis, herniated discs of the cervical spine with degenerative arthritis, hypertension, an acquired psychiatric disorder, gastritis, Barrett's esophagus, and bilateral knee disability, as well as his claim for an increased rating for his service-connected bilateral Achilles tendonitis.  As those claims are being remanded, consideration of whether the Veteran is entitled to TDIU, SMC for the loss of use of both feet, and financial assistance for the purchase of an automobile and adaptive equipment or adaptive equipment only must also be deferred pending resolution of the other claims.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together).  

Accordingly, the case is REMANDED for the following actions:

1. 	Ask the Veteran to identify the provider(s) of all treatment or evaluation he has received for conjunctivitis, herniated discs of the cervical spine with degenerative arthritis, hypertension, acquired psychiatric disorder (to include depression), gastritis, Barrett's esophagus, right knee disability, left knee disability, and service-connected bilateral Achilles tendon, records of which are not already associated with the claims file, and to provide any releases necessary for VA to secure records of such treatment or evaluation.

Obtain complete records of all such treatment and evaluation from all sources identified by the Veteran. 

2. 	After the above development has been completed, schedule the Veteran for a VA examination to assess whether he has current conjunctivitis related to service.  The claims file (to include this decision) must be reviewed by the examiner in conjunction with the examination.  

The examiner should provide opinions responding to the following:

(a) Does the Veteran have a current bilateral eye disability?  A current disability is one identified at any time since 2006, even if not shown on the current examination.

In addressing this question, the examiner should discuss the Veteran's report that he washes his eyes daily with Johnson's baby shampoo, as instructed by his healthcare providers; his use of Visine drops; and the treatment records showing that he has sought treatment for pain and inflammation of the eyes.  The examiner should also comment specifically on whether the Veteran has conjunctivitis.  

(b) Is any current eye disability a refractive error?

(c) For each current eye disability that is not a refractive error, including conjunctivitis, does the evidence of record clearly and unmistakably (undebatably) demonstrate that the disability preexisted the Veteran's active duty period of service from April 1989 to November 1990?

(d) If the answer to the above question is "yes," does the evidence clearly and unmistakably (undebatably) demonstrate that the Veteran's eye disability, to include conjunctivitis, was not aggravated (underwent no increase beyond natural progression) during his active duty service from April 1989 to November 1990?

In answering this question, the examiner should know that a lack of aggravation may be shown by establishing either that there was no increase in disability during service or that any increase in disability was due to the natural progression of the preexisting condition.  

(c) If the answer to either of the above questions is "no," are any of the current eye disabilities, to include conjunctivitis, is at least as likely as not (50 percent or better probability), related to a disease or injury during active service?

In providing this opinion, the examiner must consider the Veteran's statement that his conjunctivitis had its onset in service.

The examiner must provide reasons for all opinions.  If any requested opinion cannot be provided without resort to speculation, the examiner should explain whether the inability to provide the opinion is due to the limits of the examiner's medical knowledge, the limits of medical knowledge in general, or there is additional evidence that would permit the opinion to be provided.  

3. 	After the above records development has been completed, afford the Veteran an examination to determine whether any current psychiatric disability is related to service or a service connected disability.  The claims file (to include this decision) must be reviewed by the examiner in conjunction with the examination.  Upon examination and interview of the Veteran, and review of pertinent medical history, the examiner should provide opinions responding to the following:

(a) What are the Veteran's current psychiatric disabilities?  A current disability is one identified at any time since 2006, even if not shown on the current examination.

(b) For each current psychiatric disability, to include depression, is it at least as likely as not (50 percent or better probability), did it begin in active service; or is it otherwise related to a disease or injury in active service?

(c) For each current psychiatric disability, to include depression, is it at least as likely as not (50 percent or better probability) that the disability was caused OR aggravated (increased in severity beyond the natural progression) by the Veteran's service-connected bilateral Achilles tendonitis?

In responding to the foregoing questions, the examiner should also discuss specifically the psychiatric diagnoses already of record (i.e., depression), and whether he or she disagrees with that past diagnosis.  The examiner should cite to the medical and competent lay evidence of record and explain the rationale for all opinions given.

The examiner must provide reasons for all opinions.  If any requested opinion cannot be provided without resort to speculation, the examiner should explain whether the inability to provide the opinion is due to the limits of the examiner's medical knowledge, the limits of medical knowledge in general, or there is additional evidence that would permit the opinion to be provided.  


4. 	After the above records development is completed, schedule the Veteran for a VA examination to assess whether current hypertension, gastritis, and Barrett's esophagus are related to service.  The Veteran's claims file (to include this remand) must be reviewed by the examiner in conjunction with the examination.  

The examiner should provide opinions responding to the following:

(a) Is it at least as likely as not (50 percent or better probability) that the Veteran's claimed hypertension, gastritis, or Barrett's esophagus is related to a disease or injury in his active military active duty service? 

(b) Is it at least as likely as not (50 percent or better probability) that the Veteran's claimed hypertension, gastritis, and/or Barrett's esophagus disability was caused OR aggravated (increased in severity beyond the natural progression) by his service-connected bilateral Achilles tendonitis? 

The examiner should cite to the medical and competent lay evidence of record and provide reasons for all opinions.  In doing so, the examiner should also reconcile the contradicting evidence in the claims file as to whether the Veteran has (at any point during the appeal period) had Barrett's esophagus.  The examiner should also comment on the medical opinions already of record that are related to the Veteran's gastritis and Barrett's esophagus (i.e., the May 2006 and October 2006 medical opinions), expressing agreement or disagreement with the conclusions reached in those opinions, and explaining the rationale for the agreement or disagreement.  

If any requested opinion cannot be provided without resort to speculation, the examiner should explain whether the inability to provide the opinion is due to the limits of the examiner's medical knowledge, the limits of medical knowledge in general, or there is additional evidence that would permit the opinion to be provided.  

5. 	After the above records development is completed, schedule the Veteran for a VA examination to assess whether cervical spine, right knee disability, or left knee disability is related to active service or a service connected disability.  The Veteran's claims file (to include this remand) must be reviewed by the examiner in conjunction with the examination.  Upon examination and interview of the Veteran, and review of pertinent medical history, the examiner should provide opinions responding to the following:

(a) Is it at least as likely as not (50 percent or better probability) that the Veteran's claimed spine, right knee disability, or left knee disability is related to his military active duty service? 

(b) Is it at least as likely as not (50 percent or better probability) that the Veteran's claimed right knee disability and/or left knee disability was caused OR aggravated (increased in severity beyond the natural progression) by his service-connected bilateral Achilles tendonitis? 

The examiner should cite to the medical and competent lay evidence of record and provide reasons for all opinions.  The examiner should comment on the medical opinions already of record (i.e., the October 2006 medical opinion regarding the left knee), expressing agreement or disagreement with the conclusions reached in those opinions, and explaining the rationale for the agreement or disagreement.  

In addressing the Veteran's claim for service connection for a bilateral knee disability, the examiner should also consider and discuss specifically the Veteran's contention that the rehabilitation exercises prescribed by his physicians for his service-connected bilateral Achilles tendonitis either caused or aggravated his current bilateral knee disability.

The examiner must provide reasons for all opinions.  If any requested opinion cannot be provided without resort to speculation, the examiner should explain whether the inability to provide the opinion is due to the limits of the examiner's medical knowledge, the limits of medical knowledge in general, or there is additional evidence that would permit the opinion to be provided.

6. 	After the above records development is completed, schedule the Veteran for an appropriate VA examination to determine the current nature and severity of his service-connected right and left Achilles tendonitis.  The Veteran's claims file (to include this remand) must be reviewed by the examiner in conjunction with the examination.  The examiner should note in the examination report that the record and the remand have been reviewed.  All necessary tests should be completed.

The examiner should provide a detailed description of any signs and symptoms associated with the right and left Achilles tendonitis.

The examiner should conduct all appropriate range of motion testing, and render specific findings with respect to whether there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  In addition, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the physician should express any such additional functional loss in terms of additional degrees of limited motion.

The examiner must provide reasons for all opinions.  If any requested opinion cannot be provided without resort to speculation, the examiner should explain whether the inability to provide the opinion is due to the limits of the examiner's medical knowledge, the limits of medical knowledge in general, or there is additional evidence that would permit the opinion to be provided.

7. 	If any benefit sought on appeal remains denied, issue a supplemental SOC (SSOC).  The case should then be returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


